IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON




ANDREA LISTER,                                  No. 72525-4-1


                    Appellant,                  DIVISION ONE


                    v.



RYAN A. PHAN and JANE DOE                       UNPUBLISHED
PHAN, husband and wife and the
marital community composed thereof,             FILED: June 13, 2016

                     Respondents.


      Cox, J. -Andrea Lister appeals from the entry of judgment on a jury's

award of damages in a personal injury action. Because Lister's failure to comply

with the Rules of Appellate Procedure or provide an adequate record largely

precludes review, we affirm the judgment on the jury's verdict.

      Lister sued Pham for general and special damages arising from an

automobile collision. Pham stipulated to negligence and the case proceeded to

trial on the elements of proximate cause and damages. Lister represented

herself. The jury returned a special verdict finding that Pham's negligence was

the proximate cause of Lister's injuries and awarding Lister $3,500 in past

economic damages. The jury declined to award noneconomic damages. The

trial court accordingly entered judgment for $3,500 in favor of Lister. Proceeding

pro se, Lister appeals.
No. 72525-4-1/2



       Pro se litigants are held to the same standards as attorneys and

must comply with all procedural rules on appeal.1 An appellant must

provide "argument in support of the issues presented for review, together

with citations to legal authority and references to relevant parts of the

record."2 It is also the appellant's burden to provide a record sufficient to

review the issues raised on appeal.3 Failure to do so may preclude

appellate review.4

       With few exceptions, Lister has failed to comply with these

requirements. Her briefing contains no citations to the record or references

to relevant authority. She also provided only a limited portion of the

verbatim report of proceedings for the trial. We address her claims to the

extent possible given the limits of the record and the legal analysis

provided.

       Lister contends that the jury instructions were inadequate to inform

the jury on the issue of damages. As a result, she claims, the jury awarded

her less than the amount she proved at trial. But Lister does not identify

which instructions she believes were erroneous. Moreover, there is no

evidence in the record that she has provided that Lister objected to the




       1 In re Marriage of Olson. 69 Wn. App. 621, 626, 850 P.2d 527
(1993).
       2 RAP 10.3(a)(6).
       3 Story v. Shelter Bay Co.. 52 Wn. App. 334, 345, 760 P.2d 368
(1988).
       4 State v. Marintorres, 93 Wn. App. 442, 452, 969 P.2d 501 (1999).
                                          2
No. 72525-4-1/3



instructions. Such a failure to object waives the issue on appeal.5 To the

extent Lister claims the jury's verdict was not supported by the evidence,

she fails to provide a sufficient record for review.

       Lister argues that the jury should have awarded her punitive

damages. But Lister did not assert punitive damages in her complaint. Nor

are they awardable in a personal injury action.6

       Lister claims that she was not given adequate time to question

witnesses at trial. A trial court has broad discretion to manage its

proceedings in order to achieve the orderly and expeditious disposition of

cases, including "the mode and order of interrogating witnesses and

presenting evidence."7 An abuse of discretion occurs only when the

decision of the court is manifestly unreasonable, or exercised on untenable

grounds, or for untenable reasons.8 The limited portion of the record

designated by Lister does not show such an abuse of discretion. The trial

court curtailed Lister's examination only when Lister asked irrelevant

questions or continued to argue with a witness despite repeated

admonishments to cease doing so.




       5 RAP 2.5(a); Ryder v. Kellv-Sprinqfield Tire Co., 91 Wn.2d 111,
114, 587P.2d 160(1978).
       6 Zuverv. Airtouch Commc'ns. Inc.. 153 Wn.2d 293, 329, 103 P.3d 753
(2004).
       7 RCW 2.28.010; ER 611(a).
       8 Weyerhaeuser Co. v. Commercial Union Ins. Co., 142 Wn.2d 654, 683,
15P.3d 115(2000).
                                           3
No. 72525-4-1/4




      We affirm the judgment on the jury's verdict.


                                                  ^A,J •

WE CONCUR:




    [ /,ok; -,        P\ OCT




                                                                     IS>




                                                                Co




                                                           C5